Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 1 of 31




                    EXHIBIT 2

                            TO

               DECLARATION

                            OF

        RICHARD J. WARREN
                 Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 2 of 31



                                                                                     EXECUTION VERSION


                                       AFFILIATION AGREEMENT
                                                 FOR
                                         DISH NETWORK. L.L.C.

                 THIS AFFILIATION AGREEMENT is made and entered into to be effective as of the
            day of April, 2015 (the "Effective Date"), by and between TURNER NETWORK SALES,
          INC. ("TNS, Inc."), and DISH NETWORK L.L.C. ("DISH," and, together with TNS, Inc., the
          "Parties," each, a "Party").

                 WHEREAS, TNS, Inc. is the authorized agent for licensing the twenty-four (24) hour
          per day, seven (7) day per week, linear video programming services known as Cable News
          Network ("CNN"), HLN, The Cartoon Network ("loons"), Turner Classic Movies ("Classics"),
          Boomerang, CNN International ("CNNI"), Turner Network Television ("TNT"), TBS, CNN en.
          Espanol ("CNNe"), truTV, and hTV, including each high definition feed thereof (i.e., 720p,
          1o8oi and/or 1080p) (each such high definition feed, a "Hie' Definition Feed" or a "IID
          Feed"


                 WHEREAS, DISH desires to receive, promote and Distribute (as defined in Paragraph
          LQ.) the Services (as defined in Paragraph LIT.) within the Territory (as defined in Paragraph
          LIM.) to Customers (as defined in Paragraph LL.) via the Systems (as defined in Paragraph
          LGGG.), under and in accordance with the terms of this Agreement and unless otherwise
          expressly indicated herein, the terms and conditions of this Agreement shall apply to both the
          standard definition feeds (each, a "SD Feed") and High Definition Feeds of the Services; and

                 WHEREAS, DISH desires to license the Services from TNS, Inc. to Distribute, and
          TNS, Inc. desires to license the Services to DISII for Distribution by DISH, to Customers via the
          Systems.

                 NOW, THEREFORE, in consideration of the premises, mutual promises, agreements
          and representations contained herein, the Parties hereto, intending to be legally bound, hereby
          agree as follows:

          1.      Definitions. For purposes of this Agreement, the terms below have the meanings
               ascribed to them as follows:

                     A.      "Ad Server" means an advertising server system (e.g., FreeWheel).

                  B.         "Affiliate," with respect to a party (which party need not be a Party), means
          any person or entity that directly or indirectly, or through one or more intermediaries, controls,
          is controlled by, or is under common control with such party. For the purposes of this
          definition, the term "control" (and the correlative forms "controlling' and "controlled by")
          means the power to direct or cause the direction of the management, policies and/or affairs of a
          person or entity, whether through the ownership ofvoting securities, by contract or otherwise.

                  C.         "Affiliated Entity" means DISH's parent, DISH Network Corporation,
          and/or any of DISH Network Corporation's majority owned, direct or indirect subsidiaries,
          including without limitation, Sling TV L.L.C., provided, however, that Sling TV L.L.C. shall
          qualify as an "Affiliated Entity" only if the minority or remaining ownership interest(s) (i.e., the
          equity interests not owned, directly or indirectly by DISH Network Corporation) are owned,


          4131/15
          45710.20




CONFIDENTIAL                                                                                                 DISH000012260
                 Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 3 of 31




          directly or indirectly, by EchoStar Corporation and/or a wholly-owned subsidiary of EchoStar
          Corporation.

                     D.     "Agreement" means this Affiliation Agreement.

                 E.         "Authorized Device" means any phone (e.g., i0S, Android), personal
          computer (e.g, desktop/laptop, PC, Mac), tablet (e.g., i0S, Android), game console, smart TV,
          Blu-Ray player and other streaming media device (e.g., Microsoft XBOX, Sony TV, Rolm, Apple
          TV, Chromecast), handheld media device (e.g., iPod Touch), portable gaming device, and/or
          other consumer electronics device that is capable of receiving and displaying, or receiving and
          enabling the display of, the Services through a DISH OTT Service (as defined in Paragraph a.P.).

                 F.         "Blackout Information" means the metadata, API, ANSI/SCTE 35
          blackout flag, ZIP codes and other information, in electronic form, to effect blackouts of
          programming as specified in Paragraph 2.E.

                  G.      "Boomerang Subscribers" means those Customers authorized by DI I to
          receive Boomerang.

                  H.        "Classics Subscribers" means those Customers authorized by DISH to
          receive Classics.

                     L             Subscribers means those Customers authorized by DISH to receive
          CNN,

                  J.        "CNNe Subscribers" means those Customers authorized by DISH to
          receive CNNe.

                     IC             Subscribers" means those Customers authorized by DISH to receive
          CNNI.

                  L.        "Customer" means (i) with respect to the               System (as defined in
          Paragraph 1.MM.), each residential subscriber authorized by DISH to receive video
          programming services via a DISH OtT Service, and (ii) with respect to the DBS System (as
          defined in Paragraph 1.N.), each of the following authorized by DISH to receive any level of
          video programming service from the DBS System: (a) a single residential dwelling unit (i.e.,
          private home, mobile home) or vehicle (i.e., automobile, tractor trailer, boat); (b) each
          individual dwelling unit located in a multiple-unit residential complex (e.g., a residential
          building, apartment, condominium, townhome) and, if applicable, a limited number of private
          units (e.g., manager's office) in such multiple-unit complex; (c) each guest room, suite or other
          temporary living quarters in premises where individuals reside on a temporary basis (e,g., each
          individual room in a hotel, motel, dormitory, assisted living facility, cruise ship, hospital or
          prison) and a limited number of private locations within such premises (e.g., conference rooms,
          common area in a dormitory);




                                                      2
          45710.20




CONFIDENTIAL                                                                                              DISH000012261
                 Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 4 of 31




                            For clarity, any Customer described in subparagraphs (b) and (c) above that
          meets the definition of a Bulk-Bill Arrangement as defined in Paragraph 8 may use the bulk rate
          formula as set forth in Paragraph 8 herein to calculate the number of Customers for payment
          and penetration purposes.

                  M.         "DISH Ad Server" means the Ad Server that DISH and/or its Affiliates use
          to insert advertising on the OTT System.




                  N.         "DBS System" means: the distribution system employed by DISH to
          distribute audio, video, data and other content services to Customers in the Territory whereby
          the programming signal or feed is (i) received by DISH (and/or its subcontractor(s)) at a Facility
          (as defined in Paragraph t.T.) and, if applicable, digitized, compressed, encrypted, encoded,
          decoded, transcoded and otherwise processed, each of the foregoing to effectuate the rights
          granted, and to perform the obligations set forth, in this Agreement, and (ii) (a) transmitted via
          direct broadcast satellite for reception and display by Customers;




          45710.20
                                                                                                               tAd

CONFIDENTIAL                                                                                               DISH000012262
                 Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 5 of 31




                  P.          "DISH OTT Service" means any OTT Service provided by DISH or DISH's
          Affiliated Entity, Sling TV L.L.C., that distributes linear video programming services of multiple
          unaffiliated content providers that is primarily marketed towards English language subscribers
          and that is accessed using an Authorized Device via a website and/or not more than one (1)
          application per Authorized Device. For clarity, multiple versions of the same application will be
          considered one (1) application if each version provides access to the same content and Packages.




                 Q.          "Distribute (and its correlative forms) means the distribution of video and
          audio programming to Customers over a System, as part of such System's provision of multiple
          subscription video programming services over such System, for reception by such System's
          authorized Customers (i) with respect to the OTT System, via any Authorized Device, and (ii)
          with respect to the DBS System, via any Subscriber Receiver.

                R.         "Enter Into" (and its correlative forms "Entered Into." "Enters Into" and
          "Entering Into") means being, having become or becoming a party to a license or other
          agreement (including, without limitation, any amendment, renewal, extension, or side letter),
          whether now or hereafter effective, whether by writing or by oral agreement.

                 S.          "Excluded Subscribers" means Customers that receive programming
          services via a System only from one or more of the following categories




                             (viii) employees of DISH, government officials and governmental buildings
          that are not charged for or receive a credit from DISH for the level of service that includes the
          Service (the total of this subparagraph (viii) of Paragraph 1.5. not to exceed one half of one
          percent (0.5%) of DISH's total Customers),




                                                       4
          45710.20




CONFIDENTIAL                                                                                               DISH000012263
                 Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 6 of 31




                 T.          "Facility" means the reception, compression and uplink/data aggregation
          and/or processing facility(ies) operated by or on behalf of DISH or any of its Affiliates in
          Cheyenne, Wyoming, Gilbert, Arizona, or American Fork, Utah (or any replacement or
          additional location used by DISH as an uplink/data aggregation/processing facility).

                     Uo        "FCC" means the Federal Communications Commission (or its successor).

                               "Fees" means the monthly license fees payable by DISH pursuant to
                     VII 7.,
                 W.          "Fixed Wireline" means fiber optic cable, coaxial cable, copper wire,       or
          other wireline architecture.

                  X.          "General Entertainment Add-On Package" means an English-language
          package of linear television programming networks that contains fifteen (15) or more advertiser-
          supported, Nielsen-rated services and at least one (1) linear video programming service from at
          least four (4) of the following categories: children's (e.g, Nickelodeon, Disney Channel), family
          (e.g., Hallmark Channel, Rural), news (e,g,, MSNBC, Fox News Channel), sports (e.g., FS1,
          NBCSN), lifestyle (e.g., Food Network, Up), religious (e.g., PixL, Inspiration), women (e.g., E!,
          OWN), men (e.g., FX, Spike), music (e.g., VHI, Fuse) and education (e.g., Discovery, History);
          provided that, notwithstanding the foregoing to the contrary, "General Entertainment Add-On
          Package" does not include the OTT Basic Package (as defined in Paragraph Oa.).

                     Y.        "HLN Subscribers" means those Customers authorized by DISH to receive
          HLN.




                 AA,        "Internet" means the publicly accessible series of global, interconnected,
          packet-switched networks that use transmission control protocols ("TCP"), Internet protocols
          ("IP") and/or other architecture to communicate and otherwise transmit information to and
          from users' devices.

                  BB.         "Internet Technologies" means technologies using one or more computer
          networks that use TCP/1P, IP or other architecture or that use computer terminals, terminal
          servers, routers, multicasting technology or other data processing or transmission devices
          (regardless of transmission speed experienced by the end user), whether via cable, wire,
          wireless, or other technology, regardless of the end user's reception and/or viewing device (e.g.,
          television, computer (including, without limitation, tablets), cellular telephone or other mobile
          device, Blu-ray player, gaming console, IRD).


          45710.20




CONFIDENTIAL                                                                                               DISH000012264
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 7 of 31




                MM.        "OTT System" means the distribution system used to make available to
          Customers audio, video, data and other content, including, without limitation, linear video
          programming services, solely to the extent such system is used to make the Services available to
          Customers via a DISH OTT Service.

                 NN.        "Package" means any pre-assembled group of linear video programming
          services

                    00.     "PCO" means private cable operator.




                 RR.      "Prior Agreement" means the Affiliation Agreement by and between
          Turner Network Sales, Inc. and. DISH Network L.L.C. dated as of August 14, 2009, as amended.




                                                      7
          45   20




CONFIDENTIAL                                                                                             DISH000012266
                 Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 8 of 31




                   )0C.       "Secure" means (i) with respect to the 0 i System, that each Service signal
          is encoded using Microsoft Windows Media DRM, PlayReady DRM, Adobes Flash Access DRM,
          Widevine DRM, Secure Media, Nagra PRM, Fairplay and/or such other digital rights
          management systems as mutually agreed upon by the Parties, employing persistent encryption
          of the Services using a minimum 128 bit AES algorithm, combined with Rivest, Shamir and
          Adlernan, Elliptical Curve Cryptography, or similar public key cryptography for delivery of
          decryption keys to a Customer, and (ii) with respect to the DBS System, that each Service signal
          is persistently scrambled and encrypted using one (or more) of the following industry standards
          adopted by the National Institute of Standards and Technology; Data Encryption Standard,
          Triple Data Encryption Standard, Advanced Encryption Standard, DVB CSA, HDCP 2.0 and/or
          DTCP-IP (or any recognized successors to any such standard(s)), such that the foregoing (i) and
          (ii) shall be implemented with respect to the content of the Services from the authorized point of
          reception to and within the Subscriber Receiver or Authorized Device, as applicable.

                  YY.         "Service" means each of the following twenty-four (24) hour per day, seven
          (7) day per week, linear video programming services: CNN, HLN, Toons, Classics, Boomerang,
          CNN!, TNT, TBS, CNNe, truTV and hTV, including all High Definition Feeds, and any Future
          Feed, if any, licensed to DISH pursuant to Paragraph 2i. (collectively, the "Services").




                   AAA.       "Signals" means, collectively, the programming signals or feeds containing
          each of the Services, including all video, audio, data and other components as delivered by TNS,
          Inc. to the Facility. "Signal" means each of the Signals individually, as applicable.




                                                       9
          45710.20




CONFIDENTIAL                                                                                               DISH000012268
                 Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 9 of 31




                     CCC.    "Site(s) and App(s)" means website(s) and application(s).

                  DDD.       "SMATV" means satellite master antenna television facility
                                                                               facility¢ tthat services
           subscribers without using any public right of way.

                  EEE.       "Stream" (including "Streaming" and "Streamed") means the electronic
           transmission of audio-visual content via the Internet in digital form in a manner such that it is
           presented to an end-user on an end-user display without such content being stored at any point
           within the transmission path, including, without limitation, on any end-user device (except for
           the temporary buffering of data inherent in the streaming process).

                  FFF,      "Subscriber Receiver" means any device located at a Customer premises
           that enables the display of a Service, including, without limitation, through On-Premises
           Networking Technologies, through the DBS System.

                     GGG.    "System" means each of the following Distributing any Service-

                                 the DBS System; and

                                 the OTT System.

                     HHH,    "TBS Subscribers" means those Customers             orized by DISH to receive
          TBS,

                              "Term" has the meaning set forth in Paragraph 7,A., as applicable with
           respect to each Service.

                 JJJ.        "Territory" means (i) the United States, (ii) the District of Columbia, (iii)
          Puerto Rico, and (iv) the United States Virgin Islands.


                 KKK.         "TNS Ad Server" means the Ad Server that TNS, Inc. uses (or that TNS, Inc.
          intends to use) to serve advertising on the OTT System.




                     LLL.     "TNT Subscribers" means those Customers authorized by DISH to receive
          T.

                  MMM.       "Toons Subscribers" means those Customers authorized by DISH to
          receive Toons.




                                                       10
          45710.2o




CONFIDENTIAL                                                                                               DISH000012269
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 10 of 31




                  000.       "Total Subscribers" means (i) with respect to the OTT System, each
          Customer of the OTT System excluding Excluded Subscribers, (ii) with respect to the DBS
          System, each Customer of the DBS System excluding Excluded Subscribers, and (iii) when used
          herein to apply to both Systems, the foregoing (i) plus (ii).

                   PPP.        "truTV Subscribers" means those Customers authorized by DISH to
           receive truTV.

                 Other capitalized terms contained herein have the meanings ascribed to them in the
          context of this Agreement.

          2.         Grant of Rights and Minimum Transmission Requirements.




                     B.     Additional Rights and Conditions.




                                                        11
          45710.20




CONFIDENTIAL                                                                                        DISH000012270
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 11 of 31




          4.         Description of Services.




                                                25
          45710.20




CONFIDENTIAL                                                                       DISH000012284
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 12 of 31




                     A.       CNN shall consist of a twenty-four (24) hour per day professionally produced
                     satellite-delivered (or other mutually agreed upon method of delivery), advertiser-
                     supported, video programming service in the English language generally consisting of
                     national and international news, sports programming, finance news, weather reports,
                     features, and such other news related programming as TNS, Inc. or its applicable
                     Affiliate may, from time to time, elect to produce.

                     B.      HLN shall consist of a twenty-four (24) hour per day professionally produced
                     satellite-delivered (or other mutually agreed upon method of delivery), advertiser-
                     supported, video programming service in the English language, generally consisting of
                     national and international news programming, sports programming, talk shows,
                     investigative programming, finance news, weather reports, features, and such other news
                     related programming as TNS, Inc. or its applicable Affiliate may, from time to time, elect
                     to produce.




          45710.20




CONFIDENTIAL                                                                                                  DISH000012285
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 13 of 31




                     K.      hTV shall consist of a twenty-four (24) hour per day, professionally produced,
                     satellite-delivered (or other mutually agreed upon method of delivery), advertiser-
                     supported video programming service predominantly consisting of Latin and
                     Hispanic music videos, interviews and such other programming as TNS, Inc. may,
                     from time to time, elect to incorporate in hTV.

                     Comnaencement and Use of Services.

                     A.      At all times throughout the Term, DISH shall Distribute each of the Services, in
                     its entirety, without any editing, delay, addition, alteration or deletion, except as
                     otherwise provided in this Agreement (e.g, DISH's right to insert advertising in the
                     DISH Avails via the DISH Ad Server; TNS, Inc.'s right to insert its advertising in the TNS
                     Avails via the TNS Ad Server). With respect to the DBS System, DISH shall deliver each
                     Signal to Customers on a single designated channel dedicated solely to the full-time
                     delivery of such Service, and with respect to the OTT System, DISH shall make each
                     Service available to Customers as a continuous uninterrupted Stream available on a full-
                     time basis. DISH may not squeeze back (i.e., reduce the portion of the screen that the
                     Service content occupies) or overlay any material onto the Service




          45710.20




CONFIDENTIAL                                                                                                  DISH000012287
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 14 of 31




                     C.      TNS, Inc. shall provide to DISH, and DISH will have the right to use, the
                     following number of minutes ("DISH Avails") on each System in accordance with the
                     terms and conditions set forth herein, which time shall be specifically identified by TNS,
                     Inc. (in its sole but reasonable discretion) on each of CNN, HLN, TBS, TNT, Toons,
                     truTV, Boomerang, CNN!, hTV and CNNe (subject to programming of overriding
                     national importance, in TNS, Inc.'s sole discretion, with respect to CNN, truTV, HLN,
                     CNNI and CNNe) for DISH's own commercial promotions and DISH's placement of
                     commercial advertising, including the sale by DISH and/or its Affiliates of the DISH
                     Avails, which DISH Avails, for purposes of clarity, may be sold by DISH or its designated
                     subcontractor:

                            (i)     For CNN, (a) three (3) minutes in each hour of CNN on each System that
                            Distributes each of CNN, HLN and TBS pursuant to this Agreement with TNS,
                            Inc. or an Affiliate of TNS, Inc. for such Services; provided that DISH Distributes
                            CNN to ninety-five percent (95%) of Total Subscribers measured cumulatively
                            across both Systems throughout the Tenn, or (b) two (2) minutes in each hour of
                            CNN on (i) any System that does not Distribute each of CNN, HLN and TBS
                            pursuant to this Agreement with TNS, Inc. or an Affiliate of TNS, Inc. or (2) both
                            Systems if DISH distributes CNN to less than ninety-five percent (95%) of Total
                            Subscribers measured cumulatively across both Systems;




                            (vii) For TNT, three (3) minutes in each hour of TNT on each System that
                            Distributes TNT, CNN, HLN and TBS pursuant to this Agreement, provided that
                            each of TNT, CNN, HLN and TBS are Distributed on each such System on a single
                            designated channel without any editing, delay, addition, alteration or deletion
                            (except as required or permitted pursuant to this Agreement). Notwithstanding


          45710.20




CONFIDENTIAL                                                                                                  DISH000012288
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 15 of 31




                            the foregoing, DISH will have the right to use two (2) minutes in each hour of any
                            National Basketball Association game on TNT. On any System that does not
                            meet the requirements in the first sentence of this clause (vii), DISH will have the
                            right to use two (2) minutes in each hour of TNT.

                     D.      Notwithstanding anything to the contrary, with respect to the DISH Avails
                     available within the OTT System, if DISH inserts promotions or advertisements within
                     the DISH Avails that are different from the promotions or advertisements inserted
                     within such DISH Avails within the DBS System ("Substitute OTT Ads"), then such
                     Substitute OTT Ads must be sold (a) by DISH and/or its designated agent, but
                     specifically excluding ad networks, cooperative exchanges, or other services that bundle
                     inventory from multiple sources (except as part of a local cable television cooperative of
                     MVPDs as is customary in the cable television industry as of the Effective Date for local
                     spot advertising) and (b) on a "run of service" and blind basis (i.e., in a manner that does
                     not identify specific Services or programs in which advertisements or promotions will
                     appear) and bundled with advertising inventory from at least four (4) other linear non-
                     TNS, Inc. cable television networks. Except for the DISH Avails, TNS, Inc. owns all video
                     advertising inventory in connection with the Services. In addition, to the extent a DISH
                     OTT Service contains display advertising units that are visible to Service Subscribers
                     when a Service is being Streamed, TNS, Inc. shall be entitled to insert display advertising
                     within such display advertising units during such times that TNS, Inc. inserted video
                     advertising is being Streamed within the Service, and such advertisements will remain in
                     place until the next call for video advertising is made during the Stream of the Service
                     ("Companion Banner Inventory"). DISH shall ensure that advertising within such
                     Companion Banner Inventory is capable of being synchronized to the associated video
                     advertising and that the Companion Banner Inventory supports rich media consistent
                     with the Interactive Advertising Bureau's Rich Media Guidelines. Each Party shall retain
                     one hundred percent (l00%) of the revenue generated from its sale of advertising
                     inventory allocated to it under this Agreement.




                     E.      Notwithstanding anything to the contrary in this Agreement, all promotions or
                     advertisements that DISH inserts within the DISH Avails shall (i) not be indecent, lewd
                     or pornographic; (ii) not suggest any false, unauthorized or fraudulent affiliation
                     between DISH and/or any third party advertisers and the applicable Service, or any
                     programming contained in such Service; and (iii) generally be compatible with the
                     reasonable commercial standards of the applicable Services communicated to DISH
                     from time to time in writing, with reasonable advance notice, including, without
                     limitation, a prohibition on advertising (a) related to adult entertainment; (b) which
                     advocates a position on any political or social issue; and/or (c) that promotes the tune in
                     of any concurrent video programming




          45710.20




CONFIDENTIAL                                                                                                    DISH000012289
               Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 16 of 31




                    F.     TNS, Inc. shall insert (or cause to be inserted) ANSI/SCTE 35 digital triggers (or
                    any successor thereto) in the Services to identify the placement of DISH Avails in the
                    Services. 'INS, Inc. shall insert (or cause to be inserted) ANSI/SCIT 35 digital triggers
                    (or any successor thereto) in the Services to identify the placement of all TNS Avails on
                    the OTP System in order to enable DAI via the TNS Ad Server.

                    G.     With respect to the OTT System, and solely with respect to each of the Site(s) and
                    App(s) through which DISH Distributes the Services, DISH shall install the SDKs
                    necessary to enable the Ratings Systems on each Authorized Device on which DISH
                    Distributes the Services to the extent such Ratings Systems are available for use with
                    such Authorized Device.




                                                         31
          45710 0




CONFIDENTIAL                                                                                                DISH000012290
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 17 of 31




                     Termandjtate4.

                     A.     Term. Unless earlier terminated pursuant to the provisions hereof, the "Term" of
                     this Agreement shall commence on the Effective Date and expire on October 31, 2018.

                     B.     Rates.

                            (i)     On or before forty-five (45) calendar days after the last day of each
                            Accounting Month (as hereinafter defined) throughout the Term, DISH shall pay
                            to TNS, Inc., for each System, at the address specified by TNS, Inc., the relevant
                            monthly rate specified in Schedule C which Schedule is hereby incorporated in
                            this Agreement by reference, for the applicable calendar month, based upon the
                            average number of Service Subscribers (aver e calculated as Service Subscribers
                            on the last day of the previous Accounting Month plus Service Subscribers on the
                            last day of the applicable Accounting Month divided by two) or average number
                            of Total Subscribers, as applicable, for the applicable Accounting Month as
                            provided by DISH pursuant to Paragraph 9 (e.g., (a) DISH shall pay the relevant
                            monthly rate for CNN for the calendar month of December 2015 (e.g., $
                            on or before February 4, 2016, based upon the average number of Service
                            Subscribers or Total Subscribers, as applicable, between November 21, 2015 and
                            December 21, 2015 and (b) DISH shall pay the relevant monthly rate for CNN for
                            the calendar month of January 2016 (e.g., $           on or before March 7, 2016,


          45710.20




CONFIDENTIAL                                                                                                 DISH000012297
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 18 of 31




                       based upon the average number of Service Subscribers or. Total Subscribers, as
                       applicable, between December 21, 2015 and January 21, 2016). For purposes of
                       clarification, any Customer receiving multiple feeds of, or multiple Packages
                       containing, any Service (e.g., a Customer receiving both the CNN SD Feed and
                       the CNN HD Feed, or a Customer receiving Boomerang in both America's Top
                       120 and in any other Package) shall be counted as only one (1) Service Subscriber,
                       provided that any Customer receiving a Service via both Systems shall be counted
                       as two (2) Service Subscribers.




                       (ii)   As used herein, the term "Accounting Month" means the twenty second
                       (22n0) day of a calendar month to the twenty-first (21st) day of the subsequent
                       calendar month.




                                                    39
          45710.20




CONFIDENTIAL                                                                                            DISH000012298
               Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 19 of 31




                    C.      Past due payments shall bear interest at a rate equal to the lesser of (i)
                                                or (ii) the maximum interest rate permitted under New York
                    law. In the event of litigation regarding any past due payments, the prevailing Party
                    shall be entitled to full reimbursement from the non-prevailing Party far all reasonable
                    costs and expenses (including, without limitation, reasonable court costs and attorneys'
                    fees) incurred by the prevailing Party for such litigation.

                    D.      In Systems Distributing a High Definition Feed of a Service, such Distribution
                    shall be at no extra charge to DISH provided that DISH is Distributing such High
                    Definition. Feed of such Service without imposing a fee for a Customer to receive such
                    High Definition Feed, other than (i) an equipment charge, or other similar type fee, for a
                    Subscriber Receiver or other equipment necessary for a Customer to receive and use high
                    definition programming; and/or (ii) the applicable fee to receive the level of cable
                    television service containing the SD Feed of such Service.

                    E.      If during the Term TNS, Inc. acquires the exclusive television rights within the
                    Territory (with the exception of local, free, over-the-air broadcast exhibitions) to exhibit
                    at least eight (8) live National Football League ("NFL") regular season and/or playoff
                    games per NFL season ("NFL Pack e") on TNT, TBS or truTV, then notwithstanding
                    anything to the contrary in this Agreement, provided that all such NFL games are
                    scheduled by TNS, Inc. in good faith to air on one, and only one, of TNT, TBS or truTV
                    (the single Service selected for such NFL games, the "Football Service"), then TNS,
                    Inc. shall have the right to increase the monthly per subscriber rates set forth in
                    adigilult_C on each percentage tier of the Football Service (such increase, the "Rate
                    Increase") provided that the Rate Increase shall not become effective until the later of
                    (i) the expiration of no less than one hundred twenty (120) calendar days' prior written
                    notice from TNS, Inc. to DISH regarding TNS, Inc.'s election to implement the Rate
                    Increase, and (ii) the calendar year when a NFL game is first scheduled to be included on
                    the Football Service (the date on which each of clause (i) and (ii) are satisfied, the "Rate
                    Increase Effective Date"). Except as provided below with respect to the 2017 and
                    2018 calendar years, the Rate Increase shall not exceed                               on any
                    percentage tier of the monthly per subscriber rates set forth in Schedule C for the
                    Football Service in any calendar year. Beginning on January 1, 2017 and on January 1,
                    2018, the prior calendar year's Rate Increase shall increase by                      and the
                    resulting Rate Increase for each such year shall not be subject to the foregoing
                                  limitation. For example, if TNS, Inc. acquires the television rights to eight
                    (8) NFL regular season games to be exhibited beginning in September 2015 on TNT,
                    then, solely for periods following the Rate Increase Effective Date, TNS, Inc. may
                    increase the monthly per subscriber rates set forth in Schedule C for TNT by an
                    additional                           for each percentage tier for each of calendar years
                    2015 and 2016 and by an additional                                                       for

                                                          41
          4570.20




CONFIDENTIAL                                                                                                   DISH000012300
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 20 of 31




                     truTV) and all eight (8) NFL games aired on the Football Service between August 2016
                     and January 15, 2017, but TNS, Inc. did not have the rights to exhibit within the
                     Territory at least eight (8) NFL regular season and/or playoff games on TNT, TBS or
                     truTV for the 2017-2018 NFL season, then the Rate Increase effected in connection with
                     TNS, Inc.'s rights with respect to the 2016-2017 NFL season would cease to be effective
                     as of January 31, 2017 (i.e., the last day of the calendar month during which the last NFL
                     game appeared on the Football Service).

          8.       Calculating the Number of Bulk Customers. In the event that DISH Distributes
          any Package of video programming services on a bulk-bill basis (a "Bulk-Bill Arrangement")
          in a reasonably equivalent Package that DISH provides to non-bulk Customers, then,
          notwithstanding anything to the contrary contained in this Agreement, the number of
          Customers for payment and penetration purposes will be calculated by dividing: (i) the monthly
          retail rate that DISH charges in connection with the Bulk-Bill Arrangement for such Package by
          (ii) the residential monthly retail rate that DISH charges a non-bulk Customer for the same or a
          reasonably equivalent Package; however, in no event will the number of Customers attributable
          to a property subject to a Bulk-Bill Arrangement be greater than the total number of units in
          such property. For purposes of this Paragraph 8, "reasonably equivalent" means that at
          least ninety-five percent (95%) of the video programming services in the residential Package are
          the same as the video programming services in the bulk Package. In the event that DISH
          Distributes any Package on a Bulk-Bill Arrangement in a Package that is not a reasonably
          equivalent Package that DISH provides to non-bulk Customers, but that includes, at a
          minimum, the following Services: CNN, TNT, Toons, TBS and HLN (a `Turner Package"),
          then the number of Customers attributable to such Bulk-Bill Arrangement will be thirty percent
          (30%) of the total number of units in such property. In the event that DISH Distributes any
          Package on a Bulk-Bill Arrangement that is neither in a reasonably equivalent Package that
          DISH provides to non-bulk Customers nor in a Turner Package, then the actual number of
          Customers            for         each           Service        shall       be           reported.

          9.         Reports and Audits.

                     A.     DISH shall, no later than forty-five (45) calendar days following the end of each
                     Accounting Month (e.g., (i) such report delivered on February 4 shall contain
                     information for the Accounting Month ending on December 21st or (ii) such report
                     delivered on March 7 shall contain information for the Accounting Month ending
                     January 21st), submit to TNS, Inc. a report setting forth on a System-by-System basis for
                     each Service, with Puerto Rico broken out and provided on a separate report for each
                     System, the information set forth on, and on forms similar to the form set forth on
                     attached Schedule D, which Schedule is hereby incorporated in this Agreement by
                     reference.

                     At TNS, Inc.'s reasonable request, but not more frequently than once every twelve (12)
                     calendar months, DISH agrees to provide such other information as may be reasonably
                     required by TNS, Inc. for accurate billing purposes in the event that TNS, Inc. is unable
                     to obtain such information through its own reasonable efforts, provided that any such
                     request not customarily made in the ordinary course of business shall be initiated at the
                     request of an officer of TNS, Inc. bearing a title of Vice President or higher.

                     B.     Upon written request, but no more frequently than once every twelve (12)
                     months, DISH shall provide a copy of each System's (i) channel line-up cards and (ii)
                     published rates for each of the System's satellite-delivered (or other mutually agreed
                     upon method of delivery) video programming packages and a la carte services in the

                                                          43
          45710,20




CONFIDENTIAL                                                                                                  DISH000012302
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 21 of 31




                     event that TNS, Inc. is unable to obtain such inforation through its own reasonable
                     efforts.

                     C.     DISH shall keep complete and accurate books and records directly relating to this
                     Paragraph in accordance with generally accepted accounting principles. All such books
                     and records shall be maintained by DISH throughout the Term and for not less than one
                     (1) year thereafter. Acceptance by TNS, Inc. of any payment by DISH shall not be
                     construed as acceptance of any aforementioned subscriber count supplied in the
                     corresponding monthly report, or as waiver of any rights of TNS, Inc. hereunder.
                     Independent third parties that are authorized representatives of TNS, Inc.

                                             shall have the right, no more than once in a three hundred sixty-
                     five (365) day period during the Term and for one (i) year thereafter, at TNS, Inc.'s
                     expense, to inspect, audit and copy those books and records of DISH pertaining to
                     DISH's obligations hereunder for the then-immediately prior twenty-four (24) month
                     period (i.e, such books and records shall be limited to those books and records
                     pertaining to the twenty-four (24) month period immediately preceding the date of such
                     audit), at DISH's offices, during nomial business hours upon not less than thirty (30)
                     calendar days' prior notice, to determine the accuracy of any or all of DISH's reports
                     hereunder, for the sole purpose of verifying the accuracy of payments made under this
                     Agreement




          ism     Confidentiality. The terms and conditions (other than the existence of this
          Agreement) and all other non-public information disclosed by one Party to the other Party in
          connection with this Agreement shall be kept confidential by the Parties and shall not be
          disclosed by either Party to any third party (other than the Parties' respective officers, directors
          and employees, in their capacity as such, and each Parties' respective auditors, consultants,
          financial advisors, lenders, attorneys (subject to such parties agreeing to be bound by the
          provisions of this Paragraph to) and only using such information as is necessary in the course of

                                                         44
          45710.20




CONFIDENTIAL                                                                                                 DISH000012303
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 22 of 31




          fulfilling their responsibilities to the disclosing Party) except; (A) to the extent necessary to
          comply with applicable Law, in which event the disclosing Party shall so notify the other Party,
          as promptly as practicable (and, if possible, prior to making any disclosure), and redact this
          Agreement to the extent possible and seek confidential treatment of such information; (B) as
          part of the auditing procedure outlined in Paragraph n.C. and as part of its normal reporting or
          review procedure to its parent company and such parent's subsidiaries, provided that any such
          independent third party and/or person has agreed to be bound by the confidentiality
          obligations of this Paragraph io (or, if applicable, the NDA executed pursuant to Paragraph 9.C)
          and shall only use such information as is necessary in the course of fulfilling their
          responsibilities to the disclosing party; (C) as part of a due diligence effort in the event of a sale
          or transfer of, or investment in, either Party; provided, however, such third party agrees to be
          bound by the confidentiality obligations of this Paragraph to and shall only use such
          information for purposes of conducting such due diligence; and/or (D) in order to enforce or
          defend against any claims arising from this Agreement; provided, however, that in the event
          either Party seeks to file this Agreement or otherwise disclose any terms of this Agreement in
          any pleading or paper, that Party must seek to file this Agreement and/or any pleading or paper
          disclosing any term of this Agreement under seal and take all other reasonable steps necessary
          to maintain the confidentiality of the terms of this Agreement. Except for DISH's obligations to
          provide data to TNS, Inc, set forth in this Agreement and/or to the extent necessary to comply
          with the valid order of a court of competent jurisdiction or other regulatory authority, DISH has
          no obligation to provide any other data to TNS, Inc.

          11.        Promotion.

                     A.     Throughout the Term, (i) DISH will use commercially reasonable efforts to
                     promote the sale of the Services to its Customers and potential customers over the
                     Systems and (ii) TNS, Inc. will make available to DISH reasonable quantities of TNS,
                     Inc.'s then-available promotional, marketing and sales materials related to the
                     Service(s).

                     B.      At all times throughout the Term, the Services and programs thereon shall be
                     listed in all of DISH'S electronic program guides or other navigational tools in the
                     Systems.

          12.     Default. If (i) either Party defaults on the payment of any material amounts due and
          payable in accordance with the terms and conditions of this Agreement and/or breaches or
          otherwise fails to comply with any material representation, warranty, covenant and/or other
          material term or condition of this Agreement, including, without limitation, a Security Breach
          with respect to the DBS System (any such default, failure or breach, a "Breach") and, such
          Breach continues, as applicable: (a) for a period of                              with respect to any
          payment Breach or (b                                with respect to any other Breach (excluding any
          Breach resulting in a Security Breach with respect to the OTT System, which is addressed in
          Paragraph a.J.), each of the cure periods set forth in clauses (a) and (b) beginning only after
          receipt of written notice thereof from the non-Breaching Party setting forth the basis of any such
          Breach, (ii) a Party has filed a petition in bankruptcy, is insolvent, or has sought relief under any
          Law related to its financial condition or its ability to meet its obligations in accordance with the
          terms and conditions of this Agreement; or (iii) a Party has had any involuntary petition in
          bankruptcy filed against it, or any relief under any such law has been sought by any of its
          creditors, unless such involuntary petition is dismissed, or such relief is denied within
                               after it has been filed or sought, then the non-Breaching Party, in addition to
          all other rights and remedies such Party may have at Law, at equity, under contract (including,
          without limitation under this Agreement) or otherwise, all of which are expressly reserved, may,

                                                         45
          45710.20




CONFIDENTIAL                                                                                                   DISH000012304
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 23 of 31




           and shall have the right to, terminate this Agreement with respect to the applicable Service(s)
           and any other agreement(s) relating to branded content from the applicable Service(s) (e.g,
           VOD & Broadband License Agreement, etc.), provided that if a default relates solely to the OTT
           System, the non-Breaching Party shall have the right to terminate this Agreement with respect
           to the applicable Service(s) but solely with respect to the OTT System and this Agreement shall
           remain in full force and effect with respect to the DRS System. Following the applicable cure
           period set forth above, TNS, inc„ in addition to all other rights and remedies it may have, shall
           have the right with respect to a Breach related to (i) the OTT System, to require DISH to
           promptly suspend the Distribution under this Agreement of the applicable Service(s) with
           respect solely to the OTT System until such Breach is resolved, or (ii) the DBS System, to
           suspend or require DISH to promptly suspend the Distribution under this Agreement of the
           applicable Service(s) (including, without limitation, suspension of service through
           deauthorization of descramblers or requiring DISH to suspend Distribution under this
           Agreement) with respect to one or both Systems until such Breach is resolved.

          13.      Force 'Majeure. Notwithstanding anything to the contrary contained in this
          Agreement, neither TNS, Inc. nor DISH will incur any liability to the other Party or its Affiliates
          with respect to any failure of TNS, Inc. or DISH, as the case may be, to transmit or distribute the
          Service or perform any of its other obligations under this Agreement if the failure is due to or
          arises out of any cause beyond the reasonable control of TNS, Inc. or DISH, as applicable, such
          as: (A) any act of God; (B) any act of a public enemy; (C) any act of any local, county, state,
          federal or other government in its sovereign capacity; (D) any act of war or terrorism; (E) any
          not, (F) any fire, flood or adverse weather condition (including, without limitation, solar flare or
          sun outage with respect to satellite transmission interference); (G) any epidemic or quarantine;
          (H) any act of sabotage; or (I) any failure or degradation in performance of DISH's or TNS, Inc.'s
          satellite(s) or any transponder on such satellite(s) (each, a 'Force Majeure Event"), and such
          non-performance will be excused for the period of time that such failine(s) causes non-
          performance




                                                        46
          45710.20




CONFIDENTIAL                                                                                                 DISH000012305
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 24 of 31




          14.     Cumulative Remedies. All rights and remedies of a Party hereunder shall be
          cumulative and in addition to (and not in lieu of) such rights and remedies as may be available
          to a Party at law or in equity.

          15.    Severability. The invalidity under applicable law of any provision of this Agreement
          shall not affect the validity of any other provision of this   eement, and in the event that any
          provision hereof would be determined to be invalid or otherwise illegal, this Agreement shall
          remain effective and shall be construed in accordance with its terms as if the invalid or illegal
          provision were not contained herein; provided, however, that both Parties shall negotiate in
          good faith with respect to an equitable modification of the provision, or application thereof, with
          respect to this Agreement.

          i6.     Relationship of the Parties. The relationship of the Patties hereto is that of
          independent contractors. Nothing herein shall be deemed to create any joint venture,
          partnership or agency relationship between the Parties, and neither Party is authorized to or
          shall act toward third parties or the public in any manner, which would indicate any such
          relationship with the other. No Customer shall be deemed to have any privity of contract or
          direct contractual or other relationship with TNS, Inc. No supplier to TNS, Inc. of advertising or
          programming included in a Service(s) by TNS, Inc. shall be deemed to have any privity of
          contract or direct contractual or other relationship with DISH by virtue of this Agreement. No
          supplier to DISH of advertising or programming included in a Service(s) by DISH shall be
          deemed to have any privity of contract or direct contractual or other relationship with TNS, Inc.
          by virtue of this Agreement.

          17.     Limitation of Liability. Except with regard to a Party's indemnification obligations or
          with regard to breaches of confidentiality, in no event shall either Party be liable to the other
          Party, any subscriber or any other third party for any indirect, consequential, incidental,
          exemplary or punitive damages, including, without limitation, loss of revenue, loss of
          subscribers or potential subscribers or clients, claims of subscribers, loss of goodwill or loss of
          profits, arising in any manner from this Agreement and the performance or non-performance of
          the obligations hereunder whether foreseeable or not.

          18.     Applicable Law. This Agreement shall be governed by and interpreted under the laws
          of the State of New York in all respects, subject to applicable provisions of the Communications
          Act of 1934, as amended, The Cable Communications Policy Act of 1984, as amended, the Cable
          Television Consumer Protection and Competition Act of 1992, the Telecommunications Act of
          1996 and any applicable federal orders, rules or regulations. Any and all disputes relating or
          arising out of this Agreement shall be litigated solely and exclusively in the United States
          District Court for the Southern District of New York; provided, however, that in the event that
          the United States District Court for the Southern District of New York does not have subject
          matter jurisdiction over any matter for which it is specified herein as the proper venue, then
          such matter shall be litigated solely and exclusively before the appropriate state court of
          competent jurisdiction located in the city of and county of New York, New York. ms, Inc. and
          its present and future Affiliates, and DISH and its present and future Affiliated Entities, consent
          to the in per•sonam jurisdiction of such courts for such purposes. The Parties waive, fully and
          completely, any objection to venue in such courts, including, without limitation, any tight to
          dismiss and/or transfer any action pursuant to Title 28 U.S.C. Section 1404 or 1406 (or any
          successor statute).




                                                       47
          45710.20




CONFIDENTIAL                                                                                                DISH000012306
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 25 of 31




                                                                  DISH shall, at no time, be entitled to use
                     the Licensed Marks, the programs or any other material received from TNS, Inc. for any
                     purpose except to promote the Services and the availability of particular programs
                     contained therein.

          25.    Waiver. No term or condition of this Agreement shall be waived, and no breach shall
          be excused, unless such waiver or excuse is in writing and signed by the Party against whom
          such waiver or excuse is claimed. The failure of any Party to insist upon strict performance of
          any provision of this Agreement shall not be construed as a waiver of any subsequent breach of
          the same or similar nature.

          26. No Inference Against Author. DISH and TNS, Inc. each acknowledge that this
          Agreement was fully negotiated by the Parties and, therefore, no provision of this Agreement
          shall be interpreted against any Party because such Party or its legal representative drafted such
          provision.

          27.    Approval. This Agreement shall be binding on the Parties only when signed by their
          authorized representatives named below.

          28.     Captions and Headings. The captions and headings are inserted in this Agreement
          for convenience only, and shall in no event be deemed to define, limit or describe the scope or
          intent of this Agreement, or of any provision hereof, nor in any way affect the interpretation of
          this Agreement.

          29.    Survival of Provisions. The provisions of Paragraphs 1, 5.H., io, 1445, j, 18, 20, 21
          22, 21, 24,25, 25. 28, a9, 32, a and n hereof shall survive termination of this Agreement. In
          addition to the foregoing, Paragraphs .N.(i), 2,11, 7Sla A.A.., 9.B. and 9.C. shall survive the
          termination of this Agreement until all obligations thereunder have been satisfied.




                                                         51
          45710.20




CONFIDENTIAL                                                                                               DISH000012310
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 26 of 31




          38.        Most Favored Nations.

                     A.      MFN, If TNS, Inc. has previously granted or grants, whether by writing or oral
                     agreement (including, without limitation, any amendment, renewal, extension, or side
                     letter), a More Favorable Provision (as defined in subparagraph (D) below) that is
                     applicable during the Term of this Agreement to any Comparable Distributor (as defined
                     in subparagraph (B) below) distributing a Service within the Territory, then and in that
                     event, TNS, Inc. will promptly notify DISH in writing of such More Favorable Provision
                     and all of the Material Terms (as defined below), if any, related to such More Favorable
                     Provision;




                                         DISH will have the option, to elect by written notice to TNS, Inc. sent
                     promptly following DISH's receipt of such notification, to accept the More Favorable
                     Provision and Material Terms of such Comparable Distributor's agreement in
                     substitution for, or in addition to, as applicable, the applicable material terms and
                     conditions of this Agreement, provided that DISH substitutes or adds, as the case may
                     be, all such Material Terms.




                                                          55
          45710.20




CONFIDENTIAL                                                                                                   DISH000012314
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 27 of 31




                                            56
          45710.20




CONFIDENTIAL                                                                       DISH000012315
                Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 28 of 31




                     D.     Definitions.

                      .)    "NEPSR" means net effective per subscriber rate.

                     (ii)   "More Favorable Provision" means a lower NEPSR or a Material Provision




                            "Material Provision" means the following:




                                                        57
          43710-20




CONFIDENTIAL                                                                                     DISH000012316
                  Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 29 of 31




           IN WITNESS WHEREOF, the Parties, through their duly authorized represe            , hereto
           have duly executed this Agreement as of the day and year first written above.

          TM.                   RK SALES, INC.              DISH NE1. ORIC

           By:
                     Out     °d Signature)                                  Fed Signer


           Crype     P        7 47ARS                                             ( Signatory)J
                      Executive Vice President
                   ont&t Negotiations and Strategy
          Title




                                                     58
          45710.20




CONFIDENTIAL                                                                                        DISH000012317
                 Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 30 of 31




                                                      SCHEDULE C ® RATES
                    In consideration of DISH'S agreement to Distribute the Services in accordance with Paragraphs 2 and
           the body of this Agreement, the applicable monthly rates to be paid by DISH to TNS, Inc, shall be in accordance with
           the following:


          A. CABLE NEWS NETWORK
           The following rates shall apply per month for each
           CNN Subscriber, unless any other 24-hour per day
           national news service (other than HLN) is received by
           a greater number Total Subscribers than CNN in such
           System, in which case, the following'rates shall apply
           per month and the DISH shall pay on the greater of
           (A) each CNN subscriber or (B) each of DISH's Total
           Subscribers in such System. Notwithstanding the
           foregoing, for so long as (i) Fox News Channel is
           received by a greater number Total Subscribers than
           CNN in a System and (ii) DISH does not add Fox News
           Channel to any additional packages (i.e. packages in
           addition to those which it does not also add CNN), the
           rates set forth below shall apply per month for each                     201!          2016         2017
           CNN Subscriber,




          In consideration of DISH's (i) compliance with the carriage (i.e., packaging and penetration) requirement set forth in Paragraph
          2.D.al of the Agreement for CNN and (ii) having a valid affiliate agteernent(s) with TNS, Inc., or any of its parent, subsidiaries or
          affiliates, to Distribute each of the Turner networks that DISH Distributes in any System as of the Effective Date and being in
          complienee with the terms and conditions of each of such affiliate agreement(s), the above rates shall be discounted by twenty
          percent (2o%).




                                                                         65
          45710.20




CONFIDENTIAL                                                                                                                                      DISH000012324
                  Case 1:17-cv-07599-RA Document 95-2 Filed 02/15/19 Page 31 of 31




                                                         &CHEDTJLE D

                                             FORM OF MONTHLY REPORT

                                                          DISH NETWORK
                                                    SAMPLE - Monthly Payment Report

           Dish Network
           TURNER - CABLE NEWS NETWORK
           JPMorgen
           806 Tyvole Road, Suite 105
           Charlotte NC 25217




           DON11214CNN
           4783 PROGRAMMING
           Period. 11/22/2014 - 12/21/2014
                                              Beginning Subs   Ending Subs     Average Subs          I to       tkerise Fees Due


           Total DISH Subscribers               12,750,000.0    12,600,000,0     12,675,000.0
           Households                           11,250,000.0    11,200,000,0     11,225,000,0         0.50000   5   5612,
           Residential
           N CNN USDISITRESI                    10,825,000.0    10,785,000.0     10,005,1)00.0   5    0,00000
           Commercial
           N CNN USDISFICOMM                       110.000.0      115,000,0         112;500,0    $    0,60000         84,20e.03
           Bulk
           N CNN USDISPIEULK                       390,000,0      300,000,0         390,000.0    $    0,50000   3    288,514.16
           PCO
           N CNN USPCO                               3,250,0        2,000,0           3,075.0    $    0.50000           2,260.33
           Others
           N CNN AIRPLANES                           2,300.0        2,250.0           2,275.0    $    0.50000          1,693.12
                                                11,334,264.0          ,059,0     11t313686B                         5,989,223.64




                                                                               Total Due




          4 70.20




CONFIDENTIAL                                                                                                                       DISH000012328
